Exhibit 10.57

Dated: March 1, 2005

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

No. 1

$1,000,000

DIVERSIFIED CORPORATE RESOURCES, INC.

LINE OF CREDIT PROMISSORY NOTE

     This Line of Credit Promissory Note (this "Note") is issued by Diversified
Corporate Resources, Inc., a Texas corporation (the "Obligor"), to the James R.
Colpitt Trust (the "Holder").

     FOR VALUE RECEIVED

, the Obligor hereby promises to pay to the Holder or its registered assigns the
principal sum of $1,000,000, together with accrued interest on the following
terms:



     1.     Funding. Subject to the terms of this Note, the Holder shall loan
the Obligor up to $1,000,000. Funding shall occur within 3 business days from
the Holder's receipt of a written draw request from an authorized officer of the
Obligor. The Obligor shall have the right, but shall not be required, to from
time to time make partial repayment of the outstanding principal balance hereof
prior to maturity, and in such event, the Obligor shall have the right to
request re-advancement of such repayments in accordance with the terms hereof.
Notwithstanding any other provision of this Note, a condition precedent to the
Holder's obligation to loan the Obligor additional amounts under this Note shall
be (i) the Holder's receipt of any financial information of the Obligor
reasonably requested by the Holder, and (ii) the Holder's determination, in its
sole but reasonable discretion, that the Obligor's financial condition has not
declined materially from the date hereof.

     2.      Payments. Payments of principal and interest (interest shall be
calculated as set forth in the following section) on the outstanding principal
balance advanced to the Obligor shall be due and payable in a single installment
on March 1, 2006 (the "Maturity Date"); provided, however, that the Obligor
shall have the right, on or before the Maturity Date, if an Event of Default
does not exist at such time, upon payment of an extension fee to the Holder in
an amount equal to 5% of the then-outstanding principal balance of the Note, to
extend the Maturity Date to March 1, 2007. This Note may be prepaid at any time
without penalty. All payments made hereunder shall be credited first to accrued
and unpaid interest, and the balance, if any, to principal. Prepayment in whole
shall be accompanied by an amount of interest equal to the interest accrued
thereon to the date of receipt of such prepayment in immediately available
funds.

     3.      Interest. the origination fee of $2,000 has been paid to the Holder
prior to the date of this Note. Commencing on March 1, 2005, interest shall
accrue on the outstanding principal balance hereof at an annual rate equal to
twelve percent (12.0%). Interest shall be calculated on the basis of a 360-day
year and the actual number of days elapsed, to the extent permitted by
applicable law.

     4.      Warrants. For each draw request that the Holder funds under this
Note, the Obligor shall issue the Holder a warrant to purchase 0.25 shares of
the Obligor's common stock ("Common Stock") for each $1.00 loaned on such
funding date, rounded down to the nearest share to avoid fractional shares, with
an exercise price equal to $.02 above the closing market price of the Common
Stock on the trading day of such funding, and such warrants shall each expire
three years from their respective issuance dates. Each time that the funding of
a particular draw equals or exceeds $150,000, including the initial funding of
$150,000 that the Holder has provided as of the date of this Note (the "Initial
Funding"), the Obligor shall issue the holder an additional warrant to purchase
an aggregate of 25,000 shares of Common Stock, under the same terms as the
warrant required under the preceding sentence.

     5.      Guaranty/Security/Transaction Fee. J. Michael Moore, the Chairman
and CEO of Obligor (the "Guarantor"), hereby guarantees all of the Obligor's
obligations to the holder under this Note, including the Initial Funding;
provided, however, that the Guarantor's liability shall be solely in rem,
Guarantor will have no personal liability for the Obligor's obligations under
the Note under any circumstances, and Guarantor's obligations under this Section
5 shall be fully satisfied by the collateral pledged to the Holder under that
certain Security Agreement (so called herein) between the Holder and Guarantor,
executed in connection with this Note. In addition, the Guarantor hereby
transfers to the Holder, as a transaction fee, a 2.5% working interest in the
Winchester C oil well, a/k/a the Yahwah Farms Partnership (in addition to the
20.0% working interest pledged as collateral under the Security Agreement), the
lease of which is attached to the Security Agreement. The Guarantor agrees to
take such actions, including the execution of additional documents, as are
necessary to transfer such interest to the Holder.

     6.      Event of Default. An "Event of Default", wherever used herein,
means default in the payment of the principal of, interest on or other charges
in respect of this Note, as and when the same shall become due and payable.

     7.      Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) three (3) days after mailing, when sent by registered or
certified U.S. Mail, postage prepaid, return receipt requested; or (iii) one (1)
Business Day (defined below) after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be:

If to Obligor:

Diversified Corporate Resources, Inc.

 

Search Plaza

 

10670 N. Central Expwy., Suite 300

 

Attn: J. Michael Moore, CEO

   

With Copy to:

J. Paul Caver, Esq.
The Caver Law Firm
2724 Routh Street
Dallas, Texas 75201

   

If to the Holder:

The James R. Colpitt Trust

 

___________________

 

___________________

   

With Copy to:

____________________
____________________
____________________

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

     8.      Definitions. For the purposes hereof, the following terms shall
have the following meanings:

      "Business Day" means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

      "Person" means a corporation, an association, a partnership, organization,
a business, an individual, a government or political subdivision thereof or a
governmental agency.

     9.      If this Note is mutilated, lost, stolen or destroyed, the Obligor
shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Note, or in lieu of or in substitution for a lost,
stolen or destroyed Note, a new Note for the principal amount of this Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Obligor.

     10.      This Note shall be governed by and construed in accordance with
the laws of the State of Texas, without giving effect to conflicts of laws
thereof. Venue for any action arising hereunder shall be proper exclusively in
Dallas County, Texas.

     11.      Should any litigation be commenced between the parties hereto or
their personal representatives concerning any provision of this Note or the
rights and duties of any person in relation thereto, the party prevailing in
such litigation shall be entitled to, in addition to such other relief that may
be granted, its reasonable attorneys' fees and costs in such litigation.

     12.      Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

     13.      If any provision of this Note is invalid, illegal, or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Obligor covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Obligor from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Obligor (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

     14.      Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

     15.      No Usury. The Obligor does not intend or expect to pay, nor does
the Holder intend or expect to charge, collect, or accept, any interest greater
than the highest legal rate of interest that may be charged under any applicable
law. Should the acceleration hereof or any charges made hereunder result in the
computation or earning of interest in excess of such legal rate, any and all
such excess shall be and the same is hereby waived by the Holder, and any such
excess shall be credited by the Holder to the principal balance hereof.

[Remainder of page intentionally left blank.]



     IN WITNESS WHEREOF, the Obligor and the Guarantor have each executed this
Line of Credit Promissory Note as of the date first set forth above.

 

THE OBLIGOR:



DIVERSIFIED CORPORATE RESOURCES, INC.



 

By: /s/ J. Michael Moore

J. Michael Moore

Chief Executive Officer

 

THE GUARANTOR:



/s/ J. Michael Moore


J. Michael Moore



 

 

 

SECOND AMENDMENT



TO



LINE OF CREDIT PROMISSORY NOTE



This Second Amendment to Line of Credit Promissory Note (this "Second
Amendment") is dated July 15, 2005, by and among Diversified Corporate
Resources, Inc., a Texas corporation (the "Obligor") and the James R. Colpitt
Trust (the "Holder").



WHEREAS, the Obligor has issued the Holder a Line of Credit Promissory Note,
dated March 1, 2005, as amended by that certain First Amendment (so called
herein) dated March 10, 2005 (the "Note");



WHEREAS, the Obligor and the Holder desire to amend the Note, as set forth
herein.



NOW THEREFORE, in consideration of the following good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in consideration of the mutual promises and agreements herein contained,
including the recitals set forth hereinabove, the parties agree as follows:



1. The maximum borrowing under the Note shall be increased from $1,000,000 to
$1,500,000;



2. Except as expressly amended hereby and by the First Amendment, the Note
remains in full force and effect. Capitalized terms that are not defined herein
shall have the same meaning assigned to them in the Note.



[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered as of the date first above written.



This Second Amendment to Line of Credit Promissory Note may be executed in one
or more identical counterparts, including by facsimile signature, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one instrument.



 

OBLIGOR:



DIVERSIFIED CORPORATE RESOURCES, INC.



 

By: /S/ J. Michael Moore

Name: J. Michael Moore

Title: Chief Financial Officer



HOLDER:



JAMES R. COLPITT TRUST



 

By: /S/ James R. Colpitt

James R. Colpitt, Trustee